[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a dog bite case in which certain of the defendants have moved (#111) to strike the second and third counts of plaintiff's complaint, which contains a claim for damages based on General Statutes 22-357, and common law negligence. CT Page 1084
Whatever doubt there was on January 6, 1992, when this motion was argued, was laid to rest on January 21, 1992 by Falby v. Zarembski, 221 Conn. 14, A.2d (1992), in which the Supreme Court made it clear that claims of a statutory violation and of common law negligence were not mutually exclusive, bur rather could coexist in the same complaint.
Therefore, the motion to strike is denied.
So Ordered.
Dated at Bridgeport, Connecticut this 27 day of February, 1992.
WILLIAM B. LEWIS, JUDGE.